
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.5


AMENDMENT TO LICENSE AGREEMENT


    THIS AMENDMENT TO LICENSE AGREEMENT ("Amendment") is entered into
this      day of August, 1999, by and between Ticketmaster Corporation
("Ticketmaster") and Ticketmaster Group Limited Partnership ("User"), with
reference to the following facts:

    A.  Ticketmaster and User entered into that certain License Agreement dated
as of May 23, 1991 ("License Agreement"), whereby Ticketmaster granted User an
exclusive license and right to use the Ticketmaster System, name, logo and Mark
in connection with User's computerized event ticketing business in the Market
Area upon the terms and conditions set forth in the License Agreement.

    B.  Ticketmaster and User hereby desire to amend the License Agreement in
certain respects as set forth herein.

    NOW, THEREFORE, in consideration of the mutual promises and covenants set
forth herein, the parties hereby agree as follows:

    1.  Defined Term(s).  For purposes of the License Agreement, as hereby
amended, the following terms shall have the meanings set forth below:

    "System" means and includes any software or hardware or combination thereof
which is owned or controlled by, or licensed to or otherwise authorized for use
by, Ticketmaster in connection with a computer based system for distributing
tickets used in the United States, including related procedures established and
maintained by Ticketmaster for the purpose of voice and data communications or
selling, accounting, auditing or controlling the sale of tickets for events.

    "TM System User" means and includes any person, sole proprietorship,
partnership corporation, joint venture or other legal entity (other than
Ticketmaster) operating the System within the United States. Any such entity may
be wholly owned or controlled by Ticketmaster, partially owned, a joint venture
or independent of Ticketmaster.

    All other capitalized terms used and not otherwise defined herein shall have
the meanings ascribed to them in the License Agreement.

    2.  Condition to Effectiveness.  This Amendment shall not be effective
unless and until the parties have entered into and executed a definitive
settlement and release agreement with respect to claims asserted in and related
to that certain lawsuit entitled Ticketmaster Group Limited Partnership v.
Ticketmaster Corporation (and related counterclaim), USDC Case No. 97 C2337,
filed on or about April 4, 1997 in United States District Court for the Northern
District of Illinois, and the Court shall have entered a final non-appealable
Order dismissing the lawsuit with prejudice. The "Effective Date" of this
Amendment shall be the same date as the Effective Date of the Settlement
Agreement being executed concurrently herewith, as defined in paragraph 4
thereof.

    3.  Additional Payments.  Effective as of September 1, 1997, each of the Per
Ticket Amounts set forth in the table in Section 4 of the License Agreement
shall be increased by an amount equal to $0.02. The amount of the Additional
Payment for each applicable period since September 1, 1997 shall be recalculated
based upon such increase in the Per Ticket Amounts, and the additional amount
due through July 31, 1999, shall be paid by User to Ticketmaster no later than
five days subsequent to the Effective Date. All Additional Payments resulting
from such $0.02 increase to the Per Ticket Amount shall be in consideration of
the settlement of the litigation referred to in Section 2 above and
Ticketmaster's agreement to permit User to continue to have the right and
license to use the Mark within the Market Area in accordance with the provisions
of the License Agreement, as amended hereby.

--------------------------------------------------------------------------------

    4.  Upgrades.  Sections 12(b), 12(c), 12(d) and 12(e) of the License
Agreement are hereby deleted in their entirety and the following are hereby
substituted in lieu thereof:

    (a) Ticketmaster shall provide to User during the term of this Agreement, at
no additional cost to User (except as set forth in Section 12(e) below) and at
the request of User, any software used on, in connection with or as any part of
any System operated or used in the United States by Ticketmaster or any TM
System User. Such software shall include, without limitation, enhancements,
upgrades to the System's operating software, new software products (including,
by way of example only, "FANTm" and "IVR") and software embedded in or part of
any hardware. Notwithstanding the foregoing, Ticketmaster shall have no
obligation to provide User with (i) the beta versions of any software, or
developmental or experimental software, whether or not in use by Ticketmaster or
any TM System User in connection with any System or (ii) software developed for
special events or attractions (including, by way of example only, the Olympics)
and which is not practical for day-to-day use because of its complexity or
unique purpose and may not be cost effective for day-to-day use, or which for
other economic reasons is not made generally available to TM System Users
outside of the scope of a single use special event application and therefore
does not become a permanent part of the System. Notwithstanding the foregoing,
User shall have the right to such special event software pursuant to the terms
of this Section 12(b) should a comparable special event (i.e., the Summer
Olympics occurs in the Washington/Baltimore region) be held in the Market Area.

    (b) If, at any time during the term of this Agreement, User shall receive an
upgrade to or improved version of the software used in the System, the
implementation of which would require a conversion of User's database,
Ticketmaster shall, upon User's request, promptly effect such conversion on
behalf of User and shall bill User for such efforts in accordance with
Section 12(e) below.

    (c) In the event that User shall, at any time during the term of this
Agreement, request that Ticketmaster develop custom enhancements to the System
to meet certain specific performance criteria reasonably requested by User,
Ticketmaster shall use reasonable efforts to cause such custom enhancements to
be developed by its programmers in consideration of the payment by User to
Ticketmaster of the costs set forth in Section 12(e) below.

    (d) User shall be responsible for the direct and actual out-of-pocket costs
incurred by Ticketmaster in installing any provided software and training User's
personnel in the using of provided software under Section 12(b), converting
User's database under Section 12(c), and developing custom enhancements under
Section 12(d). Such direct and actual out-of-pocket costs shall include
transportation and lodging and actual hourly personnel costs, but shall not
include overhead, miscellaneous administrative costs and other similar indirect
costs. Pursuant to Section 14 of this Agreement, User shall also be responsible
for the costs of any and all hardware used by User in connection with any
software provided under this Section 12, including, without limitation, all
direct and actual costs for the installation of such hardware.

In addition, the second and third sentences of Section 8 of the License
Agreement are hereby deleted in their entirety, it being the intent of the
parties that User shall have access throughout the Term of the License Agreement
to the most current technology available from Ticketmaster for use in connection
with the System, and that Ticketmaster shall make available to User hardware and
software such that User will have the ability to operate a system having
performance capabilities equal to those of any other TM System User.

2

--------------------------------------------------------------------------------

    5.  Cooperation and Support.  Section 12 of the License Agreement is hereby
amended to add the following to the end of such Section:

    (a) At Ticketmaster's request, User shall cooperate with Ticketmaster and
utilize reasonable efforts to participate in Ticketmaster promotional campaigns,
tours, events or other programs which are conducted on a national or regional
basis. Ticketmaster shall use its reasonable efforts to offer User the
opportunity to participate fully in all such promotional campaigns, tours or
other programs which involve the Market Area. In the event that User shall
agree, in writing, to participate fully in any such program designated by
Ticketmaster, then User shall receive a share of revenues received by
Ticketmaster (after deduction of actual costs to Ticketmaster regarding the
establishment of the program, including, without limitation, legal fees, but
exclusive of administrative costs) for its participation in such programs that
is reasonably proportionate to User's participation, or a share of compensation
that is otherwise mutually agreeable to the parties.

    (b) With User's prior consent, Ticketmaster and/or a TM System User may sell
tickets to events located or to take place within the Market Area and, with
Ticketmaster's prior consent (or that of the TM System User in the relevant
geographic area), User may sell tickets to events located or to take place
outside of the Market Area, in which event revenue due each party shall be
calculated taking the per ticket gross revenue received in excess of the ticket
face price (expressly excluding any revenue derived from handling charges),
reducing such gross revenue by direct actual sales costs such as (but not
necessarily limited to) credit card processing fees and venue and promoter
rebates and royalties, and splitting the resulting net revenue equally between
the parties, unless the parties shall mutually agree to a different revenue
distribution. User shall not receive a share of revenues as contemplated by the
immediately preceding sentence for special events covered by Section 5 of this
Agreement.

    (c) Ticketmaster shall utilize reasonable efforts to permit User to
participate in (A) Ticketmaster's periodic national technology support
conference calls and meetings to the extent that those calls and meetings take
place, subject to Ticketmaster's right to exclude User in order to protect
attorney/client privileged communications or confidential or proprietary
information, and (B) conference calls and meetings concerning national or
regional promotional, marketing, sales or similar campaigns in which User has
agreed to participate to the extent that those calls and meetings take place.
Ticketmaster shall also provide User with appropriate documents relative to the
administration of any such campaign in which User has agreed to participate.

    6.  Internet Sales.  Ticketmaster and/or Ticketmaster Online-City Search
shall integrate User's ticket sales information and ticket sales transaction
processing onto Ticketmaster's Internet web site (currently known as
"ticketmaster.com") (the "Web Site"), and shall enable User and its clients to
sell tickets through the Web Site in the same manner as other TM System Users,
it being agreed and understood that Ticketmaster will use reasonable efforts,
with User's cooperation, to perform its obligations pursuant to this sentence
within ten days after the date of this Amendment. User agrees to reimburse
Ticketmaster and/or Ticketmaster Online-City Search for all out-of-pocket
expenses incurred in connection with making such access to the Web Site
available to User, in accordance with Section 12(e) of the License Agreement, as
amended. In addition to any other payments due to Ticketmaster under the License
Agreement, as amended hereby, and in consideration of Ticketmaster and/or
Ticketmaster Online-City Search making the Web Site available to User as
aforesaid, User shall pay Ticketmaster an amount equal to $0.25 per ticket for
each ticket sold by User through the Web Site. Such payments shall constitute
Additional Payments as defined in Section 4 of the License Agreement, as amended
hereby. Upon completion of Ticketmaster's performance of its obligations
pursuant to the first sentence of this Section 6, User shall promptly
discontinue the provision of ticket

3

--------------------------------------------------------------------------------

and merchandise sales information and services on that certain web site
currently known as "ticketmasterwb.com".

    7.  Equipment.  Section 14 of the License Agreement is hereby deleted in its
entirety and the following is substituted in lieu thereof:

    During the term of this Agreement, User shall have the right to purchase
from Ticketmaster or from any entity owned or controlled by Ticketmaster (i) any
hardware, computer equipment, voice or data communications equipment or other
equipment developed or manufactured by Ticketmaster or any entity owned or
controlled by Ticketmaster, or (ii) any third party hardware or equipment
offered for sale by Ticketmaster or any entity owned or controlled by
Ticketmaster, where such hardware or equipment shall be used by User on or in
connection with the System. The obligations of this paragraph shall extend to
all upgrades, advances or other technological improvements, but Ticketmaster
shall have no obligation to sell to User developmental or experimental hardware
or equipment, whether or not in use by Ticketmaster or any TM System User in
connection with the System. The cost to User of any such provided hardware or
equipment sold hereunder shall be (i) 150% of Ticketmaster's direct and actual
cost for Ticketmaster developed or manufactured hardware or equipment or
(ii) 110% of Ticketmaster's cost for hardware and equipment developed or
manufactured by third parties. If requested by User, Ticketmaster shall assist
User with the installation, start-up, initial use and training on the use of
said hardware and equipment. User shall reimburse Ticketmaster for the cost of
delivering, installing, starting up and training User in the operation of such
hardware and equipment in accordance with Section 12(e) of this Agreement.

    8.  Non System-Related Software.  The provisions of Section 12(b) of the
License Agreement, as amended hereby, shall not apply to software owned or
licensed by Ticketmaster or any entity owned or controlled by Ticketmaster that
does not work with or rely on a connection (either periodic or continuous) to
the System for proper operation and which are offered by Ticketmaster or such
other entity for sale or license to third parties (the "Non System-Related
Software"). Examples of software falling within the scope of Section 12(b) of
the License Agreement, as amended hereby (and not within the scope of this
Section 8), include, without limitation, bar coding (e.g., FANTm), IVR voice
response units, ticket sales kiosks, credit card authorization, client
settlement and similar accounting programs, PCI, disaster recovery programs,
VRun reports, offline archiving of accounts, niterun, TMWIN99 or similar Systems
communications software and fraud programs. Examples of software falling outside
of the scope of Section 12(b) of the License Agreement, as amended hereby (and
within the scope of this Section 8), include Archtics season ticketing software
and Foxman's FanTracker. Solely as a means of further illustrating the intent of
the parties, should Ticketmaster acquire the rights to software sometimes known
as Paceolan, the Paceolan software would be covered by this Section 8 and not by
Section 12(b) of the License Agreement, as amended hereby, but any interface
developed by Ticketmaster to connect the system to the Paceolan software would
be covered by Section 12(b), as amended hereby. User shall have the right to
license (if licensing is offered as an option) or purchase (if purchasing is
offered as an option) any and all of such Non System-Related Software from
Ticketmaster or such entity owned or controlled by Ticketmaster for sublicense
or sale to User's clients. The cost to User of any such Non System-Related
Software shall be equal to the lowest generally prevailing fee charged from time
to time to clients by Ticketmaster or such entity owned or controlled by
Ticketmaster for such Non Systems-Related Software, it being agreed and
understood that User may determine, in its sole discretion, the amount to be
charged to User's clients with respect to the sublicense or sale of such Non
Systems-Related Software to those clients. It is further agreed and understood
that User shall pay a separate fee to Ticketmaster each time that the Non
Systems-Related Software is sublicensed or sold by User to a client (e.g., if
the Archtics season ticketing software is sublicensed or sold by User to ten
venues, User shall pay Ticketmaster the applicable fee times ten). No later than
five days subsequent to the Effective Date, User shall pay $50,000 to
Ticketmaster, being

4

--------------------------------------------------------------------------------

the fee payable with respect to the license by User of the Archtics season
ticketing software to be sublicensed by User to the Baltimore Orioles.
Notwithstanding the foregoing, such $50,000 license payment shall not be
applicable for the use of the Archtics season ticketing software, alone or
through User's System, by the Washington Redskins or the Baltimore Ravens
National Football League football teams or their respective successors or
assigns inasmuch as the purchase of the Archtics use license by those entities
occurred prior to the acquisition of Distributed Systems Architects,
Inc/Archtics by Ticketmaster.

    9.  Use of Ticketmaster Facilities.  

    (a) Except as otherwise provided in Section 9(b), if Ticketmaster's or its
affiliates' facilities are to be used by User in connection with any software
provided by Ticketmaster to User pursuant to the License Agreement, as amended
hereby, then User shall pay to Ticketmaster or its affiliates, as applicable,
such amounts as may be required by Sections 12(e) and 14 of the License
Agreement, as amended hereby, together with an amount that reflects User's
proportionate share of costs of the use of the facility not otherwise covered by
said Sections 12(e) and 14.

    (b) User shall have access to and use of Ticketmaster's disaster recovery
facility (the "Facility"), currently located at Ticketmaster's Detroit data
center, which access and use shall be pursuant to such guidelines as
Ticketmaster may reasonably establish for all similar Facility users. In
consideration of such access to and use of the Facility, User shall pay
Ticketmaster a fee of $40,000 for the first year of User's access to and use of
the Facility (which year shall commence as of the date of User's access to the
Facility) and $36,000 for each subsequent year of access to and use of the
Facility, payable in full, for each applicable year, no later than 30 days after
the commencement of such year, plus any direct and actual out-of-pocket costs
incurred by Ticketmaster in training User's personnel at User's offices relative
to the use of the Facility. In addition to the foregoing, User shall be
responsible for the cost of necessary data communication equipment upgrades made
by Ticketmaster on behalf of User (as determined pursuant to Section 14 of the
License Agreement, as amended hereby); a proportionate share of future data
communication cost increases related to the operation of the Facility; and, the
installation and operational costs of the data communications line necessary to
transmit User's System data to the Facility. The Facility shall receive and save
a continuous stream of User's System data during all of User's operating hours.
In the event that User's System fails, for whatever reason, the Facility shall
have the capability of regenerating User's then-current System database onto
hardware installed at the Facility, and coming online through dial-up or other
data communications to User's clients, outlets, phonerooms and administrative
offices, to provide continuing ticket sales and other ticketing functions until
full use of User's System is restored.

    10.  Consent to Transfer.  Ticketmaster hereby consents to the transfer of
Centre Group Limited Partnership's interest in User to Washington Sports &
Entertainment Limited Partnership (or to a wholly-owned subsidiary of Washington
Sports & Entertainment Limited Partnership if such subsidiary agrees in writing
to be bound by the terms and conditions of Section 16 of the License Agreement);
provided, however, that such transfer is consummated by December 31, 1999 and
written verification of such transfer is received by Ticketmaster by January 15,
2000. Said transfer, if consummated, shall have no impact on the parties'
respective rights and obligations under the License Agreement or this Amendment,
and User shall remain liable for all of User's duties and obligations thereunder
and hereunder. By its execution of this Amendment in the space provided below,
Washington Sports & Entertainment Limited Partnership agrees to be bound by the
terms and conditions of Section 16 of the License Agreement if such transfer to
Washington Sports & Entertainment Limited Partnership is consummated. User
represents that Washington Sports & Entertainment Limited Partnership is under
common control with Centre Group Limited Partnership, and prior to the Effective
Date User has provided Ticketmaster with a letter outlining the identity of and
relationship between the transferor and the transferee.

5

--------------------------------------------------------------------------------

    11.  Remedies.  The intent of the parties is to cooperate to advance their
mutual interests, and to reduce the likelihood of future disputes. To that end,
the parties amend as follows those provisions of the License Agreement outlining
their respective rights and remedies in the event of a breach or default
(including, without limitation, those governing termination). Except for the
provisions of Sections 10, 11(a)(i) and (ii), 11(b), (11(c) and 11(d) of the
License Agreement, which remain in full force and effect, in the event of any
breach or alleged breach of the License Agreement, the complaining party shall
give the other written notice of the alleged breach and, if curable, of the
proposed remedy or cure. The defaulting party shall remedy said breach within
seven days or (solely with respect to a breach other than a failure to pay when
due amounts owing to Ticketmaster under the License Agreement) such longer
period as may be reasonably required to effectuate such remedy so long as
remedial action is commenced within such seven-day period and is actively and
diligently pursued to completion. Except as set forth in Sections 10,
11(a)(i) and (ii), 11(b), 11(c) and 11(d) of the License Agreement, no breach
shall justify termination of the License Agreement unless there has been a
material and substantial non-performance or other breach of the License
Agreement.

    12.  Use of the System:  In the event that the System is, at any time during
the term of the License Agreement, being operated by Ticketmaster or a TM System
User outside of the Market Area in connection with any independent or
third-party computer system (other than any such connection which is in the
developmental, experimental or testing stage), then Ticketmaster will authorize
User (at no additional charge to User by Ticketmaster solely to provide such
authorization) to operate the System within the Market Area in connection with
such independent or third-party computer system (if permitted by such
independent or third-party provider) in the same manner as being operated by
Ticketmaster or such TM System User. By way of example only:

If a theater uses the Paceolan ticketing system to sell season tickets and walk
up box office tickets, and interfaces the Paceolan system to a TM System User's
System, so that ticket inventory can be transferred back and forth between the
two systems to permit the sale of telephone, outlet, or internet sales on the TM
System User's System, then User shall be permitted that use.

    13.  Representations and Warranties.  Each party represents and warrants
that (i) it has full and exclusive power and authority to enter into and be
bound by this Amendment and that the person executing this Amendment on behalf
of such party is duly authorized to do so, and (ii) this Amendment is a duly
authorized, valid and binding agreement of such party, enforceable against such
party in accordance with its terms.

    14.  Notices.  Section 22 of the License Agreement is amended to change the
addresses for notice to the following:


If to Ticketmaster, to:
 
Ticketmaster Corporation
3701 Wilshire Blvd., 9th Floor
Los Angeles, CA 90010

Attn: Terry Barnes, President and CEO,
and Daniel R. Goodman, Executive V.P.
and General Counsel
With a copy to:
 
Neal, Gerber & Eisenberg
Two North LaSalle Street
Suite 2100
Chicago, Illinois 60602
Attn: Norman J. Gantz

6

--------------------------------------------------------------------------------


If to User, to:
 
Ticketmaster Group Limited Partnership
c/o AP Tickets, Inc.
One Harry S. Truman Drive
Landover, Maryland 20785
Attn: Abe Pollin
Paul d'Eustachio
With a copy to:
 
Arent Fox Kintner Plotkin & Kahn, PLLC
1050 Connecticut Avenue, N.W.
Washington, D.C. 20036-5339
Attn: David M. Osnos

    15.  Conflicting Terms.  In the event a conflict arises between this
Amendment and the terms and conditions of the License Agreement, the terms and
conditions of this Amendment shall control. Except as specifically set forth
herein to the contrary, all of the terms and conditions of the License Agreement
are in full force and effect, shall continue in full force and effect throughout
the term and are hereby ratified and confirmed by the parties.

    16.  Counterparts.  This Amendment may be executed and delivered in multiple
counterparts, each of which, when so executed and delivered, shall be an
original, but such counterparts shall together constitute but one and the same
instrument.

    IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

TICKETMASTER CORPORATION,   TICKETMASTER GROUP LIMITED PARTNERSHIP, an Illinois
corporation a Maryland limited partnership
 
 
 
 
By:
 
AP Tickets, Inc., its sole General Partner
By:
 


--------------------------------------------------------------------------------


 
By:
 
_________________________________
Paul d'Eustachio
Title:
 


--------------------------------------------------------------------------------


 
Title:
 
_________________________________
President
AGREED TO AS OF THE DATE HEREOF FOR PURPOSES OF SECTION 10.
 
 
 
 
WASHINGTON SPORTS & ENTERTAINMENT LIMITED PARTNERSHIP
 
 
 
 
By:
 


--------------------------------------------------------------------------------


 
 
 
 
Title:
 


--------------------------------------------------------------------------------


 
 
 
 

7

--------------------------------------------------------------------------------


LICENSE AGREEMENT


    THIS AGREEMENT is made and entered into as of the 23rd day of May, 1991, by
and between Ticketmaster Corporation, an Illinois corporation ("Ticketmaster"),
and Ticketmaster Group Limited Partnership, a Maryland limited partnership
("User").


WITNESSETH:


    WHEREAS, Ticketmaster is the owner of certain software systems, accounting
procedures and know-how which, in the aggregate, comprise a computerized event
ticketing system (the "System"); and

    WHEREAS, Ticketmaster is the owner of and/or claims ownership rights to the
name, mark and logo "Ticketmaster" (the "Mark"), which Mark is used in
conjunction and identified with the System; and

    WHEREAS, the System and the Mark are known within the computerized ticketing
industry and by the public as connoting a high level of quality and service; and

    WHEREAS, User desires to be granted a license by Ticketmaster to use the
System and the Mark in connection with User's computerized event ticketing
business in the territory described in Exhibit I attached hereto (the "Market
Area");

    NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

    1.  License.  Ticketmaster hereby grants to User an exclusive right and
license to use the System and (solely in connection with the System and the
provision of computerized ticketing services) the Mark within the Market Area;
subject to the rights retained by Ticketmaster in accordance with Section 5
hereof.

    User hereby acknowledges that the System and the name "Ticketmaster" are
highly regarded in the computerized ticketing industry and by the public, and
that Ticketmaster deems it important that all persons using the System or such
name operate in a manner consistent with good business practice. Accordingly,
User agrees to operate its business in a manner that will not negatively affect
the reputation of the System or the Ticketmaster name, including, without
limitation thereby, the prompt settlement of accounts and the honoring of all
bona fide obligations.

    Ticketmaster further assigns all of its right, title and interest in and to
those certain agreements described on Exhibit II attached hereto to User, it
being agreed and understood that (i) such agreements are assigned by
Ticketmaster to User as is, and without any representations and warranties
whatsoever, and (ii) User shall indemnify and hold Ticketmaster and its
officers, directors, employees, agents, representatives, affiliates,
shareholders, successors and assigns harmless from and against any and all
losses, claims, damages, liabilities, costs and expenses (including, without
limitation, reasonable attorneys fees) arising from or related to such
agreements and to the performance thereof by User at any time from and after the
date hereof.

    2.  Term.  The initial term of this Agreement and the license granted hereby
shall commence on the date hereof, and shall remain in force, unless terminated
earlier in accordance with the provisions hereof, until the tenth (10th)
anniversary of the Operational Date. This Agreement may be renewed by User for
two additional five year terms by written notice of renewal delivered by User to
Ticketmaster no less than 90 but no more than 150 days prior to the expiration
of the then current term of this Agreement so long as User is not in default
under this Agreement either at the time such notice is delivered or at the time
the renewal period is scheduled to commence.

    As used in this Agreement, (A) the term "Operational Date" shall mean the
date upon which the System becomes operational in the Market Area or any part
thereof, and (B) the term "Operational Year" shall mean the twelve-month period
commencing on the Operational Date and ending on the first anniversary of such
date and each twelve-month period thereafter.

--------------------------------------------------------------------------------

    3.  Base Payments.  User shall pay to Ticketmaster during each year of the
term hereof a minimum annual royalty in the amount of $125,000 for the right to
use the System and the Mark in the Market Area (the "Base Payment"). The Base
Payment shall be payable in advance in equal quarterly installments commencing
on the Operational Date.

    All Base Payments shall be made by User directly to Ticketmaster in United
States Dollars in the manner designated by Ticketmaster from time to time during
the term of this Agreement, which may include wire transfer into a Ticketmaster
bank account.

    4.  Additional Payments.  In addition to the Base Payments, User shall pay
to Ticketmaster with respect to each Operational Year an additional royalty (the
"Additional Payment") equal to (i) the Number of Tickets Sold multiplied by the
Per Ticket Amount minus (ii) the aggregate Base Payments actually paid by User
to Ticketmaster during that Operational Year. To the extent that in any
Operational Year part (i) of the foregoing calculation does not exceed part (ii)
thereof, no Additional Payment shall be made by User to Ticketmaster for that
Operational Year and Ticketmaster shall not be obligated to return any portion
of the Base Payments paid during such Operational Year or to credit any amount
against Additional Payments payable in any succeeding Operational Year. As used
herein "Number of Tickets Sold" shall mean for any Operational Year the number
of tickets sold or distributed by User, whether or not by or through the System
or using the Mark, in the Market Area and to which a customer convenience charge
or service charge is or normally is attached, whether at remote ticket outlets,
by telephone, by mail order, at facility box offices, at User locations or
elsewhere (exclusive of complimentary and season tickets and tickets sold at a
facility box office by a party not affiliated with User where that party
assesses a service charge no part of which accrues to the benefit or is
otherwise payable to User or User's affiliates). Further, as used herein, the
"Per Ticket Amount" shall be the amount set forth below during each of the
indicated Operational Years (including permissible renewal periods):

During Operational Years

--------------------------------------------------------------------------------

  The Per Ticket
Amount Shall Be

--------------------------------------------------------------------------------

       1 through 2   $0.06  3 through 4   $0.07  5 through 6   $0.08  7 through
8   $0.09  9 through 10   $0.10 11 through 12   $0.11 13 through 14   $0.12 15
through 16   $0.13 17 through 18   $0.14 19 through 20   $0.15

In the event that this Agreement is terminated for any reason prior to its
expiration, the period commencing on the day following the end of the prior
Operational Year and ending on the date of termination shall be deemed to be an
Operational Year for purposes of this Agreement.

    Additional Payments for each Operational Year shall be calculated and paid
by User to Ticketmaster in United States Dollars on a quarterly basis, within
ten (10) days following any quarter during an Operational Year in which the
aggregate per ticket royalty for such year exceeds the Base Payment for such
year and in each quarter thereafter during any such year. All Additional
Payments shall be made by User directly to Ticketmaster in the manner designated
by Ticketmaster from time to time during the term of this Agreement, which may
include wire transfer into a Ticketmaster bank account.

    Within ten (10) days after the end of each quarter of the term hereof, User
shall deliver to Ticketmaster a report of all tickets sold, printed, produced
and distributed by User in the Market Area

2

--------------------------------------------------------------------------------

during such quarter, which report shall contain such information as may be
necessary for Ticketmaster to calculate Additional Payments and such other
information as Ticketmaster may reasonably request. Ticketmaster shall be
entitled upon reasonable notice to User to access to the books and records of
User during User's normal business hours and at User's premises for purposes of
confirming and computing the amounts of Additional Payments payable hereunder;
provided, however, that access to such books and records by Ticketmaster shall
not unduly disrupt normal business operations of User.

    5.  Ticketmaster Rights.  Notwithstanding anything to the contrary herein,
Ticketmaster is hereby retaining the right for itself and for its affiliates to
sell, by telephone and/or at outlets, tickets or other evidences of admission or
entitlement to attend or receive transmission of the following events within the
Market Area and User shall have no right, license or interest in or to use the
System or the Mark with respect to said events:

(a)Any pay per view events for cable systems, whether by use of an 800 number or
otherwise; and (b)Special events, which do not involve any traditional venues or
tickets on sale to the general public;

; provided, however, that User will have the right and license, on a
nonexclusive basis, to use the System and the Mark with respect to pay per view
events for cable systems serving only the Market Area and no other areas outside
of the Market Area.

    6.  Title.  

(a)Title, beneficial interest and all ownership rights to the System, the Mark
and all related materials furnished by Ticketmaster and licensed under this
Agreement shall remain in Ticketmaster. User hereby acknowledges that the
System, the Mark and all related materials furnished by Ticketmaster hereunder
are claimed by Ticketmaster to be Ticketmaster's proprietary information and
trade secrets, whether or not any portion thereof is, or may be, validly
copyrighted, patented, trademarked or otherwise protected. (b)User's rights in
and to the System and the Mark furnished by Ticketmaster as a result of this
Agreement may not be assigned, licensed or otherwise transferred voluntarily, by
operation of law or otherwise, without the prior written consent of
Ticketmaster. (c)Ticketmaster and/or User may add to, delete from or modify the
System and all related materials furnished by Ticketmaster hereunder in any
manner, but no such changes, however extensive, shall reduce Ticketmaster's
title to the System. Any improvements made by User shall be and remain the
confidential, proprietary property and information of User except that
Ticketmaster shall retain all proprietary rights in the underlying System as so
improved and User shall not have any right to use the System as so improved
without the prior written consent of Ticketmaster (except pursuant to this
Agreement). (d)User acknowledges and agrees that Ticketmaster has acquired all
right, title and interest in and to all equipment formerly used in connection
with the Ticketron System including, but not limited to, any such equipment or
personal computers used at any facility box offices or outlets in the Market
Area, but excluding, as to the Market Area, (i) the personal computers, printers
and CRTs currently installed and being used in the facility box office at the
Capital Centre in Landover, Maryland, (ii) the printers and CRTs currently
installed and being operated in the facility box offices at Baltimore Arena in
Baltimore, Maryland, and Patriot Center in Fairfax County, Virginia, and (iii)
all "dumb" CRTs formerly being used by Ticketron in the Market Area and attached
cabling (but not including any new CRTs).

    7.  Use of the System and Mark.  

(a)The System (including any changes thereto made by or on behalf of
Ticketmaster or User) and all related materials may be used for, by or on behalf
of User only in connection with any

3

--------------------------------------------------------------------------------

computer equipment which User uses solely for, or solely in connection with,
computerized ticketing at the facility locations and remote terminal locations
within the Market Area. The System may not be utilized in connection with any
additional physical computer facilities (or other computers), for any other
reason or by or for any other person, firm, corporation or other organization,
without the prior written consent of Ticketmaster.

(b)User agrees that the Mark shall be the sole mark and name utilized by it in
connection with the System and the operation of its ticketing business, and
shall not be used with any other marks or names. (c)The Mark shall be used by
User in accordance with such quality control standards as Ticketmaster may from
time to time prescribe for use by its non-affiliated licensees with respect to
products and services in connection with which the Mark is utilized. Further,
User shall only use the Mark together with such notations as Ticketmaster may
from time to time prescribe for purposes of advising the public of service mark,
trademark and similar protection. User shall cease all use of the Mark ten (10)
days after notice from Ticketmaster that User has failed to comply with any such
standard unless, within such ten (10)-day period, User corrects such failure to
the satisfaction of Ticketmaster. (d)Neither User nor any of its employees,
agents or representatives shall reproduce, duplicate or otherwise copy the
System or any related materials furnished by Ticketmaster hereunder or any
portion thereof, except for internal use directly with the System. All such
materials and any copies thereof shall be returned by User to Ticketmaster
immediately following termination or expiration of this Agreement.

    8.  Warranties.  Ticketmaster warrants to User that it is the owner of the
System and the Mark (or claims ownership rights to the Mark) and has the right
to grant this license to User. Ticketmaster further warrants that the System to
be installed in the Market Area will be substantially the same as, and will be
capable of performing (if used with the same equipment and subject to
limitations based on size and capacity) as, the basic system currently being
operated by Ticketmaster and its licensees in San Francisco and Philadelphia.
The System does not include certain custom enhancements such as direct line
credit card authorization, disaster recovery, off-line archiving of accounts,
nitrun, remote VAXNET software and the TM fraud program, all of which may be
purchased separately. IN THE EVENT OF ANY BREACH OF THE WARRANTY CONTAINED IN
THE PREVIOUS SENTENCE, TICKETMASTER'S SOLE RESPONSIBILITY SHALL BE TO USE ITS
BEST EFFORTS TO CORRECT THE SYSTEM SO THAT IT PERFORMS IN ALL MATERIAL RESPECTS
IN THE MANNER DESCRIBED ABOVE. THE WARRANTIES CONTAINED IN THIS PARAGRAPH 8 ARE
IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THE WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

    User hereby warrants to Ticketmaster that (i) it is a duly organized and
validly existing limited partnership under the laws of the State of Maryland;
(ii) it has all necessary power and authority to execute and perform this
Agreement in accordance with its terms; (iii) the execution and performance of
this Agreement by it will not breach, constitute a default under or violate any
of User's governing instruments or any agreement to which it is a party or by
which its assets may be bound; (iv) this Agreement is enforceable against User
in accordance with its terms; and (v) no approvals or consents of any third
party (including any government agency) is necessary in order for User to
execute and deliver this Agreement and to perform hereunder.

    9.  Breach of Warranty.  

(a)Ticketmaster shall, at its expense, defend any action brought against User to
the extent such action is based on a claim that the use of the System or the
Mark directly infringes any service mark, trademark, copyright or patent
("Infringement Action") and Ticketmaster shall pay any and all costs, expenses,
damages, recoveries, deficiencies and attorneys' fees awarded against User in
any Infringement Action; provided that (i) Ticketmaster's obligations under this

4

--------------------------------------------------------------------------------

Paragraph 9(a) are conditioned on User's promptly notifying Ticketmaster of any
Infringement Action (and all claims relating thereto); and (ii) Ticketmaster
shall have sole control of the defense and all negotiations for compromise of
any Infringement Action. Ticketmaster assumes no liability for the modification
of the System, or any part thereof, unless such modification is made by
Ticketmaster. THE FOREGOING STATES THE SOLE AND EXCLUSIVE LIABILITY OF
TICKETMASTER AND THE EXCLUSIVE REMEDY OF USER FOR SERVICE MARK, TRADEMARK,
COPYRIGHT OR PATENT INFRINGEMENT.

(b)User's remedy for any breach of warranty shall be limited solely to the
remedies provided in this Agreement. All other liability, either in contract or
tort, is expressly disclaimed, waived and negated. In no event shall
Ticketmaster be liable to User for any consequential or exemplary damages
resulting from a breach of any warranty contained in this Agreement or any
implied warranty or any requirement existing and applicable under the law, which
contrary to the intention of the parties hereto, the law states cannot be or is
not disclaimed, waived or negated.

    10.  Restrictive Covenants.  

(a)User recognizes and acknowledges that the System and all related materials
furnished to User by Ticketmaster hereunder represent highly confidential,
proprietary information of Ticketmaster and constitutes a valuable, special and
unique asset of and to the business of Ticketmaster. User covenants and agrees
that, during and after the term hereof, no information, source materials, design
specifications, programs, flow charts, listings, magnetic tapes, disks, punched
cards, documentation or other supporting or related materials and information of
any nature or description whatsoever relating to the design and operation of the
System, or any portion thereof, are made available or disclosed by User, its
general partner or any of their principals, officers, directors, employees,
agents or representatives, directly or indirectly, to any other person, firm or
corporation, for any reason or purpose whatsoever or, directly or indirectly,
used by User, its general partner, or any of their principals, employees, agents
or representatives; provided, however, that User may disclose pertinent portions
of the System to those of its employees, agents or representatives who have a
need to have access to such portions of the System in order to enable User to
use the System within the Market Area, and further provided that the foregoing
restrictions shall not apply to information within the public domain.
Ticketmaster shall have the right to bring legal action to prevent a breach or
threatened breach of this confidentiality agreement and to pursue any other
legal or equitable remedies for any such breach or threatened breach, and User
shall reimburse Ticketmaster for all costs and expenses, including but not
limited to attorneys' fees, incurred by Ticketmaster with respect thereto. User
shall notify Ticketmaster of any such breach immediately upon discovery of such
breach. Additionally, User shall use the System only in accordance with the
terms and conditions hereof; and after the expiration of the term hereof, or
earlier termination of this Agreement, User shall: (i) cease all use of the
System, the Mark and all related materials furnished hereunder by Ticketmaster,
(ii) return to Ticketmaster all information, source materials, design
specifications, programs, flow charts, listings, magnetic tapes, disks, punched
cards, documentation and other supporting or related materials relating to the
System (and copies thereof), (iii) warrant that all such documentation and
materials (and copies thereof) have been returned to Ticketmaster or have been
destroyed, and (iv) warrant that any and all use of the Mark has ceased.

5

--------------------------------------------------------------------------------





(b)During the term of this Agreement, neither User, its general partner, nor any
of their principal's subsidiaries, affiliates, successors or assigns shall,
directly or indirectly, as principal, agent, shareholder, partner, joint
venturer, investor or in any other capacity or by any other means whatsoever,
(i) compete with Ticketmaster or its affiliates within the Market Area in the
computerized ticketing business or (ii) solicit the employment by User, its
general partner, or any of their principals, subsidiaries, affiliates,
successors or assigns of any employee of Ticketmaster or its affiliates.

(c)User acknowledges that the remedy at law for any breach or threatened breach
of the agreements and covenants set forth in this Paragraph 10 will be
inadequate, and Ticketmaster shall be entitled to preliminary and permanent
injunctive relief in any court of competent jurisdiction, without the
requirement of posting bond or any other condition precedent thereto, for any
breach or threatened breach of the agreements and covenants contained in this
Paragraph 10. Such remedy shall be in addition to, and not in limitation of, any
other remedy available to Ticketmaster at law, in equity or otherwise, and may
be obtained by Ticketmaster notwithstanding any assertion by User that
Ticketmaster's claims to proprietary rights in its confidential information is
invalid or unenforceable.

(d)Termination or expiration of this Agreement shall not terminate the
continuing confidentiality obligations imposed upon User, its employees,
servants and agents by the terms of this Paragraph 10.

(e)At Ticketmaster's request, User shall require each person permitted access to
any of the confidential information to execute a confidentiality agreement in
such form and containing such terms as Ticketmaster shall determine.

    11.  Termination.  

(a)This Agreement may be immediately terminated by Ticketmaster if:

(i)User shall dissolve or commence winding up its activities to effect
dissolution, liquidation or termination, or shall make an assignment for the
benefit of creditors, or shall admit, in writing, its inability to pay its debts
as they become due, or shall file a voluntary petition in bankruptcy, or shall
be adjudicated a bankrupt or insolvent or shall file any petition or answer
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, or shall file any answer admitting or not contesting the material
allegations of a petition filed against it in any such proceedings, or shall
seek, consent to or acquiesce in the appointment of any trustee, receiver or
liquidator of User or of all or any substantial part of the properties of User;

(ii)User, its general partner (or any of their principals, officers, directors,
employees, agents or representatives) shall breach, or threaten to breach, any
of the confidentiality obligations of User or any of them set forth in
Paragraph 10 hereof; or

(iii)User shall fail to pay when due any amounts owing Ticketmaster under, or to
observe or perform any terms or conditions of, this Agreement (other than
Paragraph 10); provided, that any such failure shall continue for a period of
seven (7) days after Ticketmaster has given written notice thereof to User.


(b)This Agreement may be immediately terminated by User if Ticketmaster shall
dissolve or commence winding up its activities to effect dissolution,
liquidation or termination, or shall make an assignment for the benefit of
creditors, or shall admit, in writing, its inability to pay its debts as they
become due, or shall file a voluntary petition in bankruptcy, or shall be
adjudicated a bankrupt or insolvent or shall file any petition or answer seeking
any

6

--------------------------------------------------------------------------------

reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation, or
shall file any answer admitting or not contesting the material allegations of a
petition filed against it in any such proceedings, or shall seek, consent to or
acquiesce in the appointment of any trustee, receiver or liquidator of
Ticketmaster or of all or any substantial part of the properties of
Ticketmaster.

(c)Upon any such termination, (i) any past due or currently due payments
(including Additional Payments for the period from the beginning of the then
current License Year through the date of termination) shall become due and
payable (or, if applicable, prepaid Base Payments for the remainder of the
current License Year quarter shall be reimbursed), and (ii) this Agreement and
the license granted hereby shall forthwith be revoked and of no further force or
effect except as stated otherwise herein. Ticketmaster's and User's right to
terminate this Agreement shall be in addition to and without prejudice to any
other remedies such party may have, except as otherwise specifically provided
herein.

(d)Immediately upon any such termination, User shall surrender to Ticketmaster,
and Ticketmaster shall have the right peacefully to take, possession of the
System, and User shall further cease to use the Mark. Ticketmaster shall
thereafter own and hold the System and the Mark free of any claim or interest of
User. Without limiting the generality of the foregoing, User shall immediately
after any such termination legally change its name so that its name shall no
longer include the word "Ticketmaster" or any derivation thereof. User shall
indemnify and hold Ticketmaster harmless from and against any claim, loss,
expense (including reasonable attorneys' fees) or liability whatsoever resulting
from, due to or arising by reason of any misuse of the System or Mark by User in
any manner.

    12.  Enhancements and Support; Source Code.  

(a)In the event that the System shall, at any time during the term of this
Agreement, fail to perform in the manner warranted by Ticketmaster in
Paragraph 8 hereof, Ticketmaster shall, at no charge to User, correct the System
in the manner provided in said Paragraph 8.

(b)In the event that Ticketmaster shall, at any time during the term of this
Agreement, develop and complete testing of enhancements to the version of
software comprising a part of the System then being used by User, and
Ticketmaster shall make such enhancement available to its non-affiliated
licensees on a general basis, Ticketmaster shall also make such enhancement
available to User in consideration of the payment by User of any and all
out-of-pocket expenses incurred by Ticketmaster (including, without limitation
thereby, costs of materials and personnel) in connection with making such
enhancement available to User, as well as the costs of all necessary new
equipment.

(c)In the event that Ticketmaster shall, at any time during the term of this
Agreement, offer to User, and User shall elect to receive, an upgrade to or
improved version of the software used in the System, the implementation of which
would require a conversion of User's database, User shall pay to Ticketmaster
the sum of $30,000 U.S. therefor, and Ticketmaster shall effect such conversion
for and on behalf of User.

(d)In the event that User shall, at any time during the term of this Agreement,
request that Ticketmaster develop custom enhancements to the System to meet
certain specific performance criteria reasonably requested by User, Ticketmaster
shall use its reasonable efforts to cause such custom enhancements to be
developed by its programmers in consideration of the payment by User to
Ticketmaster of the prevailing rate then being charged by Ticketmaster to its
other non-affiliated licensees.

(e)In addition to any other fees payable by it to Ticketmaster pursuant to this
Paragraph 12, User shall be responsible, and shall immediately reimburse
Ticketmaster upon invoice, for any

7

--------------------------------------------------------------------------------

and all expenses (including travel) incurred by Ticketmaster's employees, agents
and representatives pursuant to or in connection with Ticketmaster's performance
under Paragraphs 12(b), (c) and (d) above.

(f)During the term of this Agreement Ticketmaster shall furnish User with the
access code to the System at least 30 days prior to the date upon which that
access code is to take effect.

    13.  Documentation.  Ticketmaster will supply User with documentation which
will enable User, after the initial training of its personnel, to operate the
System.

    14.  Equipment.  During the term of this Agreement, User shall have the
right to purchase all equipment it may require from time to time to be used
entirely or in material part with the System from or through Ticketmaster. The
cost of any such equipment which is manufactured by a party other than by
Ticketmaster shall be at Ticketmaster's cost plus ten percent (10%). The cost of
any such equipment manufactured in whole or in part for or by Ticketmaster shall
be at Ticketmaster's then current market rate to its non-affiliated licensees
for such equipment. The cost of delivering and installing such equipment shall
be borne solely by User.

    15.  Indemnification.  User shall indemnify and hold Ticketmaster, and its
subsidiaries, affiliates, successors, assigns, officers, directors, employees,
representatives and agents, harmless from and against any and all losses,
liabilities, damages, claims, actions, causes of action and expenses (including
reasonable attorneys' fees) that said indemnified parties may incur or be
responsible for as a result or by virtue of the operation of User, including,
without limitation thereby, User's use of the System, but excluding those costs,
expenses, damages, recoveries, deficiencies and attorneys' fees awarded in any
Infringement Action pursuant to Paragraph 10(a) above.

    16.  Right of First Refusal.  User and, by their execution of this Agreement
in the space provided below, the holders of all of the general and limited
partnership interests of User (the "Partners"), agree that in the event (i) User
receives an offer from a third party to purchase for cash or other property any
or all of the assets of User (including this Agreement) or (ii) the Partners, or
any of them, receive an offer from a third party to purchase for cash or other
property any or all of the general or limited partnership interests of User,
which either User or the Partners wish to accept, User or the Partners, as
applicable, will cause such offer to be reduced to writing and shall deliver
written notice of such offer to Ticketmaster. Ticketmaster may designate one or
more persons to accept the right of first refusal contained in this Section 16.
The notice from User or the Partners shall also contain an irrevocable offer by
them to sell the covered assets or partnership interests to Ticketmaster or its
designees at a price equal to the price, and upon substantially the same terms
and conditions as the terms and conditions contained in, the offer transmitted
with the notice; provided, however, that if the price is not payable solely in
cash, then User or the Partners, as applicable, shall advise Ticketmaster of the
reasonable value of such non-cash consideration (which reasonable value
Ticketmaster may contest) and Ticketmaster shall be permitted to deliver cash in
the amount thereof in substitution for such non-cash consideration. Ticketmaster
or its designees shall have the right and option, exercisable within 15 days
after delivery of the notice from User or the Partners, to accept such offer as
to all, but not less than all, of the assets or partnership interests affected
by the offer. The closing of the purchase of the assets or partnership interests
covered by the offer by Ticketmaster or its designees shall take place at the
principal office of Ticketmaster (or such other place as may be agreed upon by
the parties) on the fifth business day after the expiration of the 15-day period
following the giving of the notice. At such closing, Ticketmaster or its
designees shall make payment of the purchase price against delivery of the
assets or partnership interests covered by the offer, together with appropriate
instruments of assignment and transfer. If at the end of the 15-day period
following the giving of notice by User or the Partners, neither Ticketmaster nor
its designees have accepted the offer as to all of the assets and partnership
interests covered by the offer, then User and the Partners shall have 20 days in
which to sell the assets or the partnership interests covered by the offer at a
price

8

--------------------------------------------------------------------------------

equal to that contained in the notice and upon terms and conditions not more
favorable to the offeror than were contained in the notice. If, at the end of
such 20-day period, User or the Partners have not completed the sale of the
assets or partnership interests covered by the offer, then they shall no longer
be permitted to sell such assets or partnership interests pursuant to this
Section 16 without again fully complying with the provisions of this Section 16.
During the term of this Agreement, User shall keep this Agreement free and clear
of any liens, pledges, security interests and encumbrances of any kind or nature
whatsoever, and the Partners shall neither sell, assign, transfer, give, donate
or otherwise dispose of their partnership interests (except in accordance with
the terms of this Section 16).

    17.  Assignment.  User may not assign its rights, duties, and/or obligations
hereunder, nor may the System, the Mark or any materials furnished by
Ticketmaster hereunder be transferred, assigned, sublicensed or otherwise
disposed of by User, without the prior written consent of Ticketmaster;
provided, however, that User may assign this Agreement to an entity controlled
by, controlling or under common control with User solely as part of an internal
reorganization of User and its affiliates so long as such entity becomes a party
to and agrees to be bound by the terms and conditions of this Agreement.

    18.  Binding Effect.  This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective, successors and assigns.

    19.  Entire Agreement; Amendment.  This Agreement constitutes the entire
agreement between the parties hereto relative to the subject matter hereof, and
supersedes any and all prior agreements, written or oral, between the parties
relating to such subject matter. No modifications or amendments of any of the
terms hereof shall be valid or binding unless made in writing and signed by
Ticketmaster and User.

    20.  Waiver.  No waiver of any breach of any provision of this Agreement
shall constitute a waiver of any prior, concurrent or subsequent breach of the
same or any other provision hereof, and no waiver shall be effective unless made
in writing.

    21.  Attorneys' Fees.  In case of any action or proceeding to compel
compliance with, or for a breach of, the provisions of this Agreement, the
prevailing party shall be entitled to recover from the other party all costs of
such action or proceeding including, but not limited to, reasonable attorneys'
fees.

    22.  Notices.  All notices which are required or permitted hereunder shall
be sufficient if given in writing and delivered personally, by telecopy or by
registered or certified mail, postage prepaid, addressed to the party receiving
such notice at the following address or at such other address as may be
requested in writing by either party pursuant to this Paragraph 22:

If to Ticketmaster, to:   Ticketmaster Corporation
3701 Wilshire Boulevard
7th Floor
Los Angeles, California 90010     Attn:   Fredric D. Rosen
Ned S. Goldstein
With a copy to:
 
Neal Gerber & Eisenberg
Two North LaSalle Street
Suite 2200
Chicago, Illinois 60602     Attn:   Norman J. Gantz, Esq.

9

--------------------------------------------------------------------------------


If to User, to:
 
Ticketmaster Group Limited Partnership
c/o Abe Pollin Tickets, Inc.
One Harry S. Truman Drive
Landover, Maryland 20785     Attn:   Abe Pollin
With a copy to:
 
Arent Fox Kintner Plotkin & Kahn
1050 Connecticut Avenue, N.W.
Washington, D.C. 20036     Attn:   David M. Osnos and
Daniel F. Van Horn

    23.  Severability.  If any provision of this Agreement shall be held invalid
or unenforceable by any court of competent jurisdiction, the remaining
provisions of this Agreement shall remain in full force and effect. Further,
should any provision of this Agreement be deemed unenforceable by virtue of its
scope, such provision shall be deemed limited to the extent necessary to render
the same enforceable.

    24.  Law to Govern.  The validity, construction and enforceability of this
Agreement shall be governed in all respects by the laws of the State of
Illinois, without regard to its conflict of laws rules. Any legal proceeding or
other action taken or to be taken by any of the parties hereto relative to this
Agreement or the transactions contemplated hereby, or to enforce or interpret
the terms and conditions of this Agreement, shall be instituted in a state or
Federal court located in Cook County, Illinois. The parties hereto hereby
irrevocably consent to the jurisdiction of any such court and irrevocably waive,
to the fullest extent that they may effectively do so, the defense of an
inconvenient forum to the maintenance of such proceeding or action. The parties
hereto agree that a final judgment, from which no further appeal may be taken or
from which no further petition for review may be filed, in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgement or in any other manner provided by law.

    25.  Headings.  The headings of paragraphs in this Agreement have been
inserted for the convenience of reference only and shall in no way restrict or
otherwise modify the terms of this Agreement.

    26.  Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but each of which
together shall constitute one and the same document.

    IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

    TICKETMASTER CORPORATION
 
 
By:
 
[ILLEGIBLE]

--------------------------------------------------------------------------------


 
 
Title:
 
[ILLEGIBLE]

--------------------------------------------------------------------------------


 
 
TICKETMASTER GROUP LIMITED PARTNERSHIP
 
 
By:
 
AP TICKETS, INC.
  its General Partner
 
 
By:
 
[ILLEGIBLE]

--------------------------------------------------------------------------------


 
 
Title:
 
[ILLEGIBLE]

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------

AGREED TO AS OF THE DATE HEREOF FOR PURPOSES OF SECTION 16    
GENERAL PARTNER:
 
 
AP TICKETS, INC.
  a Maryland corporation
 
 
By:
 
[ILLEGIBLE]

--------------------------------------------------------------------------------


 
 
Title:
 
[ILLEGIBLE]

--------------------------------------------------------------------------------


 
 
LIMITED PARTNER:
 
 
CENTER GROUP LIMITED PARTNERSHIP,
  a Maryland limited partnership
 
 
By:
 
Abe Pollin Sports, Inc.,
  its general partner
 
 
By:
 
[ILLEGIBLE]

--------------------------------------------------------------------------------


 
 
Title:
 
[ILLEGIBLE]

--------------------------------------------------------------------------------


 
 

11

--------------------------------------------------------------------------------


EXHIBIT I

MARKET AREA


(a)The State of Maryland.

(b)Washington, D.C.; and

(c)The independent cities of Alexandria, Fairfax, Falls Church, Manassas and
Manassas Park, and the Counties of Arlington, Loudoun, Fairfax and Prince
William, in the Commonwealth of Virginia.

--------------------------------------------------------------------------------



QuickLinks


AMENDMENT TO LICENSE AGREEMENT
LICENSE AGREEMENT
WITNESSETH
EXHIBIT I MARKET AREA
